DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant’s arguments with respect to claim(s) 1 - 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 - 5, 8 - 11, 13 -16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furui (US 2011/0211065) in view of Kubota (US 9,128,358).

	As per claim 1,Furui discloses an information processing apparatus comprising:
	an image control unit (Figure 3 element 5) configured to, when a 5 relationship between a first image and a second image satisfies a predetermined condition, the first image being displayed in a first field of view from a first display device, and the second image being displayed in a second field of view at least partially overlapping with10 the first field of view from a second display device different from the first display device, start display of the second image from the second display device (¶ 58 – 69).
	However, Furui does not explicitly teach configured to stop display of a first image from a first display device and start display of a second image from a second display device.
	In the same field of endeavor, Kubota teaches configured to stop display of a first image from a first display device and start display of a second image from a second 
	Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was effectively filed to modify the invention of Furui in view of Kubota.  The advantage is improving power efficiency.
	As per claim 2, Furui discloses the information processing apparatus according to 15 claim 1, wherein the first display device and the second display device are projectors, and when the relationship between the first image and the second image satisfies the predetermined condition, the first image being at least a20 part of an image projected on a first area from the first display device, and the second image being projected on a second area at least partially overlapping with the first area from the second display device, the image control unit starts projection of the second image from the25 second display device (¶ 35, 40, and 43).
	However, Furui does not explicitly teach wherein the image control unit starts projection of the second image from the second display device and stops display of the first image from the first display device.
In the same field of endeavor, Kubota teaches wherein the image control unit starts projection of the second image from the second display device and stops display of the first image from the first display device (column 6 lines 62 – 67 and column 7 lines 36 – 41).
	Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was effectively filed to modify the invention of Furui in view of Kubota.  The advantage is improving power efficiency.
As per claim 3, Furui discloses the information processing apparatus according to claim 2, wherein the predetermined condition is that a difference 30 between a characteristic of the first image and a characteristic of the second image falls within a 67SP366221WO00 predetermined range (¶ 35 - 40).
	As per claim 4, Furui discloses the information processing apparatus according to claim 3, wherein5 the characteristic of the first image and the characteristic of the second image include at least one of a projection position, a localization position in a depth direction, luminance, resolution, a geometric correction value, a frame rate, a color, and a display10 size (¶ 62).
	As per claim 5, Furui discloses the information processing apparatus according to claim 3, wherein the image control unit controls the first image or 15 the second image so that the difference between the characteristic of the first image and the characteristic of the second image falls within the predetermined range, before starting the projection of the second image (¶ 62 - 65). 
As per claim 8, Furui discloses the information processing apparatus according to claim 5, wherein5 the image control unit adjusts the characteristic of the first image to the characteristic of the second image (¶ 62 – 65).
As per claim 9, Furui discloses the information processing apparatus according to claim 8, wherein the image control unit acquires a setting value of the characteristic of the first image from a control unit that controls display of the second image (¶ 62 – 65).15
As per claim 10, Furui discloses the information processing apparatus according to claim 5, wherein the image control unit adjusts the characteristic of the second image to the characteristic of the first image (¶ 62 – 65).
As per claim 11, Furui discloses the information processing apparatus according to claim 10, wherein the image control unit acquires a setting value of the characteristic of the second image from a control 25 unit that controls display of the first image (¶ 62 - 65).
As per claim 13, Furui discloses the information processing apparatus according to claim 1, wherein, in a case of projecting an image of the second display device within a projection area of an image of the first display device, the image control unit sets at least a part of a characteristic of the image of the second display device to a value different from the image of the first display device (¶ 54 – 56).
As per claim 14, Furui discloses the information processing apparatus according to claim 13, wherein the image control unit sets at least one of resolution and luminance of the image of the second 15 display device to be higher than that of the image of the first display device (¶ 54 – 56).
As per claim 15, Furui discloses the information processing apparatus according to claim 1, wherein20 the image control unit causes the second display device to project an image related to an image of the first display device, the image of the first display device being displayed in a projection area or a vicinity of the projection area of the second display device (¶ 35 and 40).
As per claim 16, Furui discloses the information processing apparatus according to claim 1, further comprising: the first display device or the second display device (¶ 35).
Regarding claim 18, arguments analogous to those presented for clam 1 are applicable for claim 18.
Regarding claim 19, arguments analogous to those presented for claim 1 are applicable for claim 19.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 6, 7, 12, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furui  in view of Kubota in further view of Sato et al (US 2011/0075101, hereafter Sato).

	As per claim 6, Furui in view of Kubota discloses the information processing apparatus according to claim 5.
However, Furui in view of Kubota does not explicitly teach wherein one image of the first image and the second image is a three-dimensional image.
In the same field of endeavor, Sato teaches wherein one image of the first image and the second image is a three-dimensional image (Sato: ¶ 55).
Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was effectively filed to modify the invention of Furui in view of Kubota in further view of Sato.  The advantage is simplifying communication between multiple projectors.
	As per claim 7, Furui in view of Kubota discloses the information processing apparatus according to claim 6.
However, Furui in view of Kubota does not explicitly teach the image control unit adjusts a localization position in a depth 30 direction of the one image to a plane on which an image is projected, before starting the projection of the68SP366221WO00 second image, based on another image of the first image and the second image being a two-dimensional image.

Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was effectively filed to modify the invention of Furui in view of Kubota in further view of Sato.  The advantage is simplifying communication between multiple projectors.
As per claim 12, Furui in view of Kubota discloses the information processing apparatus according to claim 1.
However, Furui in view of Kubota does not explicitly teach wherein the image control unit starts movement of a30 projection position of the second image after starting projection of the second image (Sato: ¶ 50).
In the same field of endeavor, Sato teaches wherein the image control unit starts movement of a30 projection position of the second image after starting projection of the second image (Sato: ¶ 50).
Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was effectively filed to modify the invention of Furui in view of Kubota in further view of Sato.  The advantage is simplifying communication between multiple projectors.69SP366221WO00
As per claim 17, Furui in view of Kubota discloses the information processing apparatus according to claim 1.

In the same field of endeavor, Sato teaches wherein at least one of the first display device and the second display device is a drive-type projector (Sato: ¶ 50).
Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was effectively filed to modify the invention of Furui in view of Kubota in further view of Sato.  The advantage is simplifying communication between multiple projectors.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.